Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3

AMENDMENT AGREEMENT dated as of September 2, 2011 among PECO ENERGY COMPANY, a
Pennsylvania corporation (the “Seller”), VICTORY RECEIVABLES CORPORATION, a
Delaware corporation (“Victory”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH as agent (the “Agent”).

Preliminary Statements. (1) The Seller, Victory and the Agent are parties to a
Trade Receivables Purchase and Sale Agreement dated as of December 20, 1988, as
amended and restated as of November 14, 1995, as of January 1, 1999, as of
November 14, 2000, as of November 14, 2005, as further amended and restated as
of September 19, 2008 and amended as of September 17, 2009 and as of
September 7, 2010 (the “Agreement”; capitalized terms not otherwise defined
herein shall have the meanings attributed to them in the Agreement) relating to
certain Eligible Assets sold by the Seller and acquired by Victory; and

(2) The Seller, the Investor, the Owners and the Agent, as agent for the
Investor and the Owners, desire to amend the Agreement;

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Amendments to Agreement. (a) (1) Section 1.01 of the Agreement is
amended by deleting clause (a) of the definition of “Facility Termination Date”
in its entirety and replacing it with the following:

“(a) August 31, 2012”

and (2) Section 7.01(g) of the Agreement is amended by deleting the semi-colon
after the term “4%” at the end thereof and adding the following:

“or (iv) the arithmetic average of the Dilution Ratios as of such day and as of
the last day of the two immediately preceding calendar months shall exceed
3.5%;” and

(b) Exhibit C to the Agreement (Investor Report) is amended in its entirety to
read as Exhibit A to this Amendment Agreement.

SECTION 2. Conditions Precedent. The terms and provisions of this Amendment
Agreement shall become effective upon the execution and delivery of
five (5) counterparts of each of (i) this Amendment Agreement and (ii) a new Fee
Letter by the parties hereto and thereto, in each case in form and substance
satisfactory to the Agent.

SECTION 3. Confirmation of Agreement. Except as herein expressly amended, the
Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms. Each reference in the Agreement
to “this Agreement” shall mean the Agreement as amended by this Amendment
Agreement, and as hereinafter amended or restated.



--------------------------------------------------------------------------------

SECTION 4. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE OWNERS IN THE
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 5. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.

SECTION 6. Seller’s Representations and Warranties. The Seller represents and
warrants that this Amendment Agreement has been duly authorized, executed and
delivered by the Seller pursuant to its corporate powers and constitutes the
legal, valid and binding obligation of the Seller.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

PECO ENERGY COMPANY By:  

 

  Name:   Title: VICTORY RECEIVABLES CORPORATION By:  

 

  Name:   Title:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Agent

By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT C

INVESTOR REPORT



--------------------------------------------------------------------------------

PECO Energy Company    Monthly Information Package for Period Ended:    Date

 

I. Total Investment                                  

CP Outstanding

    Total Amount                    1      

 

CP outstanding as of the end of this Settlement Period

  

             2      

 

Addition (+) or Reduction (-)

  

                       

 

 

             3      

 

New CP Outstanding

  

                       

 

 

        II. Portfolio Aging           A     B     C     D     E            I  
                 Unbilled     Current     1-30 Days
Past Due     31-60 Days
Past Due     61+ Days
Past Due            Total       

Receivables

Balance

     4                      0      

Percentage to Total

          %        %        %        %        %          III. Portfolio Activity
          A     B     C     D     E     F      G                    Beginning
Balance     Sales     Collections     Net Dilution     Net Loss     Other
Adjustments      Ending
Balance      Balance Match
Check      5                      0       ok IV. Concentration Receivables     
                        Obligor
Name           Receivables     Concentration
Limit     Purchase
Limit
Percentage     Excess
Concentrations              

A

        Gov’t              6 %      —           

B

        Obligor 1              3 %      —           

C

        Obligor 2              3 %      —           

D

        Obligor 3              3 %      —           

E

        Obligor 4              3 %      —           

F

        Obligor 5              3 %      —           

G

        Obligor 6              3 %      —           

H

        Obligor 7              3 %      —           

I

        Obligor 8              3 %      —           

J

        Obligor 9              3 %      —           

K

        Obligor 10              3 %      —                                
Excess Amount Check                

 

 

                Total Excess Concentrations          —                   ok   
            

 

 

       



--------------------------------------------------------------------------------

V. Net Pool Balance

 

1     Total Receivables           0    2     Less:     

Defaulted Receivables

     0    3    

Other ineligible

     0    4    

Unapplied Cash balance Account 142200

     0    5    

Sales Tax Billed

     0    6    

Other Energy Supplier Billings

     0    7    

Other EGS AR

     0    8    

Eligible Receivables

     0    9    

Excess Concentration

     0          

 

 

  10  

 

Net Pool Balance

     0          

 

 

 

VI. Ratio Calculations

 

         

A

  

B

  

C

  

D

  

E

  

F

  

G

  

H

    

Month

   Delinquency Ratio    Default Ratio    Loss-to-Liquidation Ratio    Dilution
Ratio        

1-Month

  

3-Month
Rolling Avg.

  

1-Month

  

3-Month
Rolling Avg.

  

1-Month

  

3-Month
Rolling Avg.

  

1-Month

  

3-Month
Rolling Avg.

11                            12                            13                  
         14                            15                            16         
                  17                            18                            19
                           20                            21                     
      22                            23                            24            
              

 

6



--------------------------------------------------------------------------------

VII. Reserve Calculations

 

   Loss Reserve:    25    Highest 3-m Avg. in Last 12-m        %  26    Stress
Factor      0    27    Loss Horizon Ratio      0.00    28    Loss Reserve Factor
       %  29    Reserve Floor %        %  30    Reserve Amount    $ —        
Dilution Reserve Factor :    31    Dilution Ratio        %  32    3-m Avg.
Dilution Ratio        %  33    Expected Dilution Ratio        %  34    Dilution
Horizon Ratio      0.00    35    Dilution Volatility Factor        %  36   
Dilution Reserve Factor        %     Yield Reserve:    37    One-Month BTMU
Libor        %  38    Average Maturity      0.00    39    Yield Reserve
Percentage        %  40    Yield Reserve    $ —         Servicer Fee Reserve:   
41    Servicer Fee        %  42    Servicer Fee Reserve    $ —     

 

7



--------------------------------------------------------------------------------

VIII. Computation of Asset Interest

 

43    CP Outstanding    $ —      44    Loss Reserve Factor        %  45   
Dilution Reserve Factor        %  46    Yield Reserve        %  47    Servicer
Fee Reserve      0    48    Net Pool Balance      0    49   

Asset Interest

     0.00 %    

Max borrowing

     —     

IX. Compliance Tests

 

Is the current Delinquency Ratio < 8%

   Yes / No

Is the current 3-month rolling average Default Ratio < 25%

   Yes / No

Is the current 3-month rolling average Dilution Ratio < 3.5%

   Yes / No

Is the current 3-month rolling average Loss-to-Liquidation Ratio < 4%

   Yes / No

Is Eligible Asset Interest < 100%

   Yes / No

By signing below, I attest to the accuracy and completeness of the above
information. In addition to that, I certify that PECO Energy Company has and
continues to comply with all facility documentation, covenants, representations
and warranties as set out in the Purchase and Sale Agreement dated September 19,
2008.

 

 

   

x

Name:

    Date

 

8